PER CURIAM.
Shateek Amin Bilal appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Bilal v. Carroll, No. CA-02-287-5-BO (E.D.N.C. Oct. 22, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.